Citation Nr: 1419216	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  06-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, and from January 1984 to July 1993, including combat service; and his decorations include the Purple Heart and the Combat Infantryman Badge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision that, in pertinent part, denied service connection for a low back disability, to include as a residual of poliomyelitis.  The Veteran timely appealed.

The record reflects that the Veteran failed to appear for a hearing scheduled in June 2007.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In July 2010 and June 2013, the Board remanded the matter for additional development. 

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for chronic obstructive pulmonary disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's service connection claim in June 2013, in part, in order for treatment records dated from 1993 to 1999 to be obtained from the VA Medical Centers (VAMC) in Lake City, Florida and Gainesville, Florida.  All records and/or responses received were to be associated with the Veteran's paper claims file or his electronic file.  The Veteran's claim was to then be readjudicated.

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's service connection claim.  In particular, following the June 2013 Board remand, although outstanding treatment records from the Gainesville VAMC were associated with the Veteran's claims folder, there were no treatment records from the Lake City VAMC associated with the claims folder.  Moreover, the AMC informed the Veteran in a July 2013 letter that records from the Lake City VAMC were requested.  However, there is no specific request to the Lake City VAMC requesting records from 1993 to 1999 documented in the claims folder.  Additionally, there is no negative response from the Lake City VAMC associated with the claims folder as directed by the Board in the June 2013 remand if it was determined that treatment records from the Lake City VAMC dated from 1993 to 1999 could not be obtained.  The Board also notes that in a January 2014 letter to the Veteran, the AMC informed the Veteran that treatment records from the Gainesville VAMC from 1993 as well as inpatient records from Manheim, Germany could not be located.  Notably, the AMC made no mention of the unavailability of treatment records dated from 1993 to 1999 from the Lake City VAMC.  In light of the foregoing, the Board finds that another remand for treatment records from the Lake City VAMC dated from 1993 to 1999 to be obtained is required for compliance with the June 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the VA facility in Lake City, Florida all outstanding pertinent records of evaluation and/or treatment for the Veteran's low back disability, for the period from 1993 through 1999.  All records and/or responses received should be associated with the Veteran's paper claims file or his electronic file.

All attempts and the success or failure to fulfill this development should be documented in the claims file. If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and his representative and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Thereafter, if, and only if, additional evidence pertinent to the Veteran's claimed in-service back injury is received, return the claims file to the January 2014 VA examiner or the August 2010 VA examiner who both provided an opinion as to the etiology of the Veteran's back disability (or, if neither of those examiners are available, a suitable substitute) to provide an addendum opinion as to whether it is at least as likely as not that the onset of the Veteran's current low back disabilities was in service.  The examiner should support the opinion by discussing medical principles as applied to the specific evidence in the Veteran's case.  The claims folder should be made available to the examiner for review, and the examiner should acknowledge such review in the addendum.  If deemed necessary, the Veteran may be scheduled for further examination. 

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the addendum report should note review of the file.

3. After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not fully granted, furnish a SSOC, before the claims file is returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



